DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments (1/6/22 Remarks: page 7, line 15 – page 8, line 29) have been fully considered but they are not persuasive.
With respect to claim 1, Applicant argues (1/6/22 Remarks: page 7, line 18 – page 8, line 27) that the art of record does not teach or suggest the invention of claim 1 as amended, specifically the features:
…in response to having exactly one active incoming bitstream, outputting a particular outgoing bitstream reproducing the active incoming bitstream, and
in response to having more than one active incoming bitstream, outputting the audio signal being the additive mix of the at least one of the incoming bitstreams.
However, this recitation introduces a new issue of patentability after Final Rejection, requiring search and consideration beyond the scope of the After Final Consideration Pilot. Thus, the amendment has not been entered.
With respect to claims 9 & 14, Applicant argues (1/6/22 Remarks: page 7, lines 19-20)

With respect to the dependent claims (claims 2-8, 10-13, & 15-20), Applicant argues (1/6/22 Remarks: page 8, lines 28-29) that the dependent claims are allowable by virtue of their dependence from respective parent claims 1, 9, & 14.
Applicant’s arguments with respect to claims 1, 9, & 14 are addressed above.
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.

/S. M. B./
Examiner, Art Unit 2663
/SEAN M CONNER/     Primary Examiner, Art Unit 2663